

115 HRES 249 IH: Honoring the life and legacy of the first woman to serve in the United States Congress, Jeannette Pickering Rankin, on the 100th anniversary of her swearing-in to Congress.
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 249IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mrs. Brooks of Indiana (for herself, Ms. Jenkins of Kansas, Ms. Sánchez, Mr. Gowdy, Mrs. Bustos, Ms. Norton, Mrs. Lawrence, Mrs. Demings, Ms. Frankel of Florida, Ms. Jackson Lee, Ms. Granger, Mr. Mitchell, Mrs. Mimi Walters of California, Mrs. McMorris Rodgers, Ms. Lee, Ms. Eddie Bernice Johnson of Texas, Ms. Wasserman Schultz, Ms. Speier, Ms. Adams, Mrs. Beatty, Mrs. Radewagen, Ms. Stefanik, Ms. McSally, Ms. Herrera Beutler, Mrs. Hartzler, Mrs. Noem, Mr. Johnson of Ohio, Mr. Costello of Pennsylvania, Mr. Scalise, Mr. Carter of Georgia, Mrs. Comstock, Ms. Foxx, Ms. Ros-Lehtinen, Mrs. Walorski, Mrs. Love, Mr. Meehan, Mr. Paulsen, Mr. Culberson, Mr. Renacci, Mr. Olson, Mr. Issa, Mr. Diaz-Balart, Mr. Kilmer, Mr. Conaway, Mr. Stewart, and Mrs. Roby) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring the life and legacy of the first woman to serve in the United States Congress, Jeannette
			 Pickering Rankin, on the 100th anniversary of her swearing-in to Congress.
	
 Whereas Jeannette Pickering Rankin was born June 11, 1880, near Missoula, Montana; Whereas Jeannette Rankin studied at Montana State University, the New York School of Philanthropy, and the University of Washington;
 Whereas Jeannette Rankin began her work in public service as a social worker and member of the women’s suffrage movement, successfully campaigning to achieve suffrage for women in Washington and Montana;
 Whereas Jeannette Rankin successfully ran as a Republican and secured one of Montana’s two at-large congressional seats on November 7, 1916;
 Whereas Jeannette Rankin became the first woman to serve in the United States House of Representatives upon taking the oath of office on April 2, 1917, as a Member of the 65th Congress (1917–1919);
 Whereas upon her election to Congress in 1916, Jeannette Rankin declared, I may be the first woman in Congress, but I won’t be the last., setting an example for American women; Whereas Jeannette Rankin served an instrumental role in the fight for women’s suffrage by serving on the House Committee on Woman Suffrage and opening the first House floor debate on women’s right to vote in 1918;
 Whereas in her two terms as a Member of Congress, Jeannette Rankin served on the House Committee on Insular Affairs and House Committee on Public Lands and worked to address western and environmental issues;
 Whereas Jeannette Rankin made history as the only Member of Congress to vote against the involvement of the United States in both World War I and World War II, standing firmly behind her pacifist convictions;
 Whereas Jeannette Rankin continued to advocate for women and world peace beyond her service in Congress by attending the Women’s International Conference for Permanent Peace in 1919, joining the Women’s International League for Peace and Freedom, founding the Georgia Pearce Society, lobbying on the behalf of the National Council on the Prevention of War, and advocating for nonviolence and peace during the Vietnam war;
 Whereas Jeannette Rankin died May 18, 1973, in Carmel, California; Whereas Jeannette Rankin dedicated her life to public service, by giving back to her communities, fighting for civil rights, and striving for peace;
 Whereas Jeannette Rankin’s groundbreaking achievement paved the way for hundreds of women from across the country to make history in Congress, drawing attention to the pressing issues of their time and creating policies that have impacted generations of Americans; and
 Whereas women have served in Congress for 100 years: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the life and accomplishments of the first United States Congresswoman, Jeannette P. Rankin; and
 (2)commemorates 100 years of women serving in the United States Congress. 